Citation Nr: 1601477	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1981 to October 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
August 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) on brokerage for the RO in St. Paul, Minnesota, which retains jurisdiction of the claim. 

This appeal was originally before the Board in July 2014.  The appeal was remanded to obtain a new examination for the Veteran's low back disability.  As discussed below, the requested development was not substantially complied with; and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the July 2014 Board remand, the Veteran received an examination for her low back disability in April 2015.  The remand requested that the examiner address whether any current low back disability is at least as likely as not related to the Veteran's military service, including the several documented instances of back problems she experienced during active service.  The remand specifically requested that the examiner review and consider over 15 different documents in the claims file including the Veterans service treatment records (STRs), VA examinations, private treatment records, and testimony from the Veteran.  The remand stated, "it is essential the examiner consider all of the relevant evidence, not just instead only some of it as the prior VA examiner did, and that there is discussion of the underlying rationale of the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions."  (Emphasis added).  While the Veteran was provided with a new examination as requested by the July 2014 remand, the examiner did not consider all of the documents as requested.  

After performing an examination, the April 2015 VA examiner concluded that the Veteran's low back condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner provided a rationale for his conclusion stating that the Veteran did have a low back injury in service, which was evident in her STRs.  The examiner then detailed the Veteran's occupational history, noting that she worked as a document clerk, a secretary, and at the post office, but had difficulty lifting heavy trays of mail.  The examiner concluded this occupational history showed that the Veteran remained functional after separation from service.  The examiner also noted that the Veteran had an auto accident in 1994, and indicated that an examination by neurologist revealed a normal back prior to the accident.  Therefore, the examiner concluded that the Veteran was functioning prior to the 1994 car accident.  The examiner noted no evidence of significant treatment for low back after separation from service.    

The August 2015 examination is inadequate in that it failed to consider several of the documents as requested by the July 2014 remand, and does not provide a thorough rationale.  The July 2014 Board remand requested that the VA examiner consider several documents including: the Veteran's STRs, the January 1990 VA examination report, October and November 1998 progress notes indicating she was experiencing back pain after a fall at work, a May 2003 EMG report, December 2006 VA emergency room notes showing a left lower back muscle strain from a fall in the shower, the Veteran's statement, received by VA in June 2008, her June 2010 DRO hearing testimony, and the July 2010 QTC low back examination report.  

While the examiner did discuss some of the documents, he did not consider all of them as requested.  The Veteran's January 1990 VA examination was not discussed.  The examiner discussed the Veteran's occupational history but failed to address the October and November 1998 progress notes indicating the Veteran fell at work.  The examiner also failed to discuss any of the documentation dated after 1995 including, the May 2003 EMG report, December 2006 VA ER note, the Veteran's statement received by VA in June 2008, the Veteran's June 2010 DRO Hearing testimony, and her July 2010 QTC low back examination report. 

Additionally, the rationale provided by the August 2015 examiner is not adequate.  The examiner does mention that the Veteran suffered from an in-service back injury, as noted in her STRs, but failed to specifically state why this injury could not be related to her current low back disability.  Additionally the examiner stated, "She [sic] several other injuries including auto accidents that apparently aggravated all her conditions" but failed to explain with specificity what injuries and conditions he is referring to.  A rationale must be thorough and explanatory in order to be adequate.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

Therefore, as the August 2015 VA examiner failed to provide a thorough rationale or consider several of the documents as requested by the July 2014 Board remand, the appeal must be remanded for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who examined the Veteran in April 2015 in connection with her claim for service connection for a low back disability, and request a clarifying addendum opinion.  

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review must include the STRs, including especially reports pertaining to the back from August 1981, September 1981, May 1983, March 1984, January 1987 (indicating the Veteran had experienced low back pain on and off for two years after sustaining injury when she was slammed against a wall), and June 1988; the September 1989 report of medical history at separation; her September 1989 separation examination; and any other STRs deemed pertinent. 

The claims file review should also include the January 1990 VA examination report; a September 1995 private examination report indicating the Veteran was involved in a motor vehicle accident in March 1994 and was then currently experiencing low back pain radiating mostly to her left thigh; a September 1995 MRI showing severe soft tissue injury to the low back with a radicular component to the lower extremity and a minor disc protrusion at the left L3-4 level; October and November 1998 progress notes indicating she was experiencing back pain after falling at work; a May 2003 EMG report showing mild right L5 radiculopathy; December 2006 VA emergency room notes showing a left lower back muscle strain from a fall in the shower; her statement, received by VA in June 2008, pertaining to the physical abuse she had suffered during her service; her June 2010 DRO hearing testimony as it pertains to her low back; the July 2010 QTC low back examination report; any other pertinent post-service VA or private medical records; and any other information deemed pertinent. 

The examiner should then provide an opinion as to whether any current low back disability is at least as likely as not (i.e., a 50% chance or greater) related to the Veteran's military service, including the several documented instances of back problems she experienced during her service.

It therefore is essential the examiner consider and discuss all of the relevant evidence described above.  The examiner must provide a thorough rationale, citing to specific evidence in the file support his conclusion.    

If the April 2015 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


